Citation Nr: 0820726	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled to present testimony before a 
Hearing Officer at the RO in May 2004.  However, the veteran 
failed to report to the hearing.

The record reflects that the veteran was scheduled for a 
Board video conference hearing in September 2005; however, in 
correspondence dated and received in September 2005, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(d) 
(2007).

In November 2005, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  The medical evidence establishes that right ear hearing 
loss existed prior to the veteran's period of military 
service.

2.  The medical evidence does not establish that the 
veteran's preexisting right ear hearing loss increased in 
severity due to noise exposure during his military service.

3.  The medical evidence of record does not show that the 
veteran currently has a right ankle disability, nor does it 
show that such a disability manifested during the veteran's 
active service.

4.  The medical evidence of record does not show that the 
veteran currently has a left ankle disability, nor does it 
show that such a disability manifested during the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2007).

2.  A right ankle disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A left ankle disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2002, prior to the initial 
adjudication of his claims in the December 2002 rating 
decision at issue.  His claims were readjudicated in a 
January 2004 Statement of the Case, a May 2004 Supplemental 
Statement of the Case (SSOC), and a March 2008 SSOC.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
January 2008 and March 2008, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, VA examination reports, Social Security 
Administration (SSA) records, and statements from the veteran 
and his representative.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Entitlement to service connection for right ear hearing loss.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2007).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  However, this presumption is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

As stated, service connection may be granted if three 
elements are present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  An April 2007 VA audiological evaluation revealed 
right ear hearing loss for VA purposes.  Hickson element (1) 
has therefore been satisfied for right ear hearing loss.

With respect to Hickson element (2), in-service aggravation 
of a preexisting disease or injury, the Board will separately 
address disease and injury.

With respect to in-service disease, the veteran's service 
medical records show that he suffered from right ear hearing 
loss prior to service.  At the time of his service induction 
examination in January 1968, the veteran had a hearing 
threshold of 55 decibels at 4000 hertz, and the service 
physician indicated that the veteran was classified at "H-2 
audio."  However, at the veteran's separation examination in 
January 1970, his whispered voice test results showed 15/15 
bilaterally.  This is usually interpreted as normal, but such 
a test does not always identify a high frequency hearing 
loss.  See VA Audiological Examination Report, November 2003.  
No other audiological testing was performed at the veteran's 
January 1970 separation examination.  Following service, the 
record reflects that worsened right ear hearing loss was not 
identified until a VA audiogram in December 2002, almost 33 
years later.  Because the medical records do not demonstrate 
that right ear hearing loss had worsened until decades after 
service, the statutory presumption pertaining to 
sensorineural hearing loss is not for application in this 
case.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

With respect to in-service injury, the veteran, who was a 
cook in the Army, has stated that he was exposed to loud 
noise during his one year of service in Vietnam.  
Specifically, the veteran has claimed that he was exposed to 
noise from frequent cannon fire, gun fire, mortar fire, and 
helicopter noise due to serving at fire bases throughout 
Vietnam in the Plieku area, and that he was not afforded ear 
protection.  He has indicated that, at times, the artillery 
and mortars were as close as 10 feet from the mess tents and 
that helicopters landed within 100 feet of the mess tents 
where he worked.  The Board does not doubt that he, or for 
that matter any member of the United States military, would 
be exposed to noise in that capacity.  But this, alone, is 
not the same as actually being injured due to acoustic trauma 
and having resulting chronic disability.  That is to say, the 
veteran's mere proximity to military fire and helicopter 
noise is not necessarily tantamount with injury to his ears 
caused by acoustic trauma.  He and his representative have 
not pointed to any such statutory or regulatory presumption, 
and the Board is aware of none.

In addition, there is no objective evidence that the veteran 
actually participated in combat while serving in Vietnam.  
His DD Form 214 confirms that he served in Vietnam, but it 
does not show that he was awarded any medals indicative of 
combat.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during service, this does not in turn 
require the Board to accept the notion that acoustic trauma 
and resulting ear damage should be conceded - again, 
especially in the complete absence of any objective clinical 
indications of worsened right ear hearing loss for many years 
after service.  There is no objective evidence that the 
veteran was exposed to hazardous levels of noise in the 
performance of his duties as a cook.  Thus, Hickson element 
(2) has not been satisfied for right ear hearing loss.

In any event, even presuming that the veteran had noise 
exposure during his one year of Vietnam duty in active 
service in the manner alleged, there still must be medical 
evidence etiologically linking his current right ear hearing 
loss to his military service - and, specifically, to the 
acoustic trauma in question.  As with all questions, this 
must be answered based on an evaluation of the entire record.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence).

In this case, the record is devoid of any objective evidence 
of acoustic trauma and/or injury to the ears in service.  In 
essence, the veteran's case rests on his own statements that 
he sustained right ear injury in service.  The Board has 
considered those statements.  However, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matters 
such as diagnosis and etiology of disorders and disabilities, 
and his opinion in this respect is entitled to no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In addition, to the 
extent that the veteran is contending that he sustained an 
ear injury from noise exposure in service, his recent 
statements are outweighed by the normal separation 
examination.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran long after the fact].

With respect to Hickson element (3), medical nexus, there is 
no probative medical opinion of record stating that the 
veteran's preexisting right ear hearing loss was aggravated 
by in-service noise exposure, resulting in his current 
worsened right ear hearing loss.  In fact, the only medical 
opinions of record on the subject are definitively against 
his claim.  At the time of the veteran's November 2003 VA 
audiological examination, the VA audiologist reviewed the 
claims file and then concluded: "It is not at least as 
likely as not that the hearing loss is due to military 
noise."  See VA Audiological Examination Report, November 
2003.  At the time of the veteran's May 2007 VA ear disease 
examination, the VA examiner reviewed the claims file and, 
despite acknowledging that no aggravation of a hearing loss 
could be proved or disproved by the veteran's service medical 
records, he answered the question of whether the veteran's 
right ear hearing loss was aggravated by his military service 
by stating it "is less likely as not (less than 50/50 
probability)."  The VA examiner went on to offer a 
definitive conclusion: "[It] is at least as likely as not 
[that] his aggravation of his hearing loss of the right ear 
came after his military service and was not caused by the 
noise exposure during his military service."  See VA Ear 
Disease Examination Report, May 2007.

As stated, because the veteran is a layperson, he does not 
have the necessary medical training and/or expertise to give 
probative opinions on the aggravation of his right ear 
hearing loss, which is the determinative issue.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1).  So as it stands, the opinions of the 
VA examiners are unrefuted and must be accepted in the 
absence of any probative medical evidence to the contrary.

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has not been satisfied for right ear 
hearing loss, even with consideration of the veteran's 
potential in-service noise exposure or acoustic trauma.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for right 
ear hearing loss.  The benefit sought on appeal is 
accordingly denied, as there is no reasonable doubt 
concerning this claim to resolve in his favor.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for a right ankle 
disability and a left ankle disability.

Pertinent Laws and Regulations

The laws and regulations pertaining to service connection in 
general have been set out above and will not be repeated.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

As stated, service connection may be granted if three 
elements are present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The medical evidence of record does not show that the veteran 
currently has a right ankle disability or a left ankle 
disability, nor does it show that such disabilities 
manifested during the veteran's active service.  During his 
February 2008 VA joints examination, the VA examiner 
concluded that the veteran's left and right ankles were 
normal with no pathology, and both are "not caused by or a 
result of this veteran['s] activities during his military 
career."  See VA Joints Examination Report, February 2008.

In sum, the preponderance of the evidence is against the 
veteran's claims for service connection for a right ankle 
disability and a left ankle disability.  Therefore, the 
benefit-of-the-doubt rule does not apply, and these claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


